Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2021 has been entered.
Drawings
Objection withdrawn.
Claim Rejections - 35 USC § 112
Rejection withdrawn due to amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 5-6, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN’525 (CN104723525, refer to translation provided in the Advisory Action dated 7/2/2021), and further in view of Altonen et al. (US20160059461), herein Altonen. 
With regard to Claim 1, CN’525 teaches:
A reusable mold for injection molding (see Figure 2), comprising: a reusable mold member (Fig. 2, #3-2 and 3-7, first 2 lines of page 3); a mold cavity defined in the mold member (see cavity Fig. 2-3); and at least one heat sink recess defined in the mold member for accommodating a heat sink material therein for rapidly removing heat from the mold cavity when the mold member is used to injection mold a molded part, wherein the heat sink material is received within the at least one heat sink recess, the phase change material in a solid state prior to injection molding of the molded part and at least a portion of the phase change arranged to undergo a phase change from the solid state to a liquid state during injection molding of the molded part to remove heat from the mold cavity, wherein the phase change material is mechanically interlocked with a portion of the mold member to inhibit removal of the phase change material from the at least one heat sink recess when the phase change material is in the solid state or a semi-solid state (Fig. 2, #3-4 phase change material).

One of ordinary skill in the art would have found it obvious at the time the invention was effectively filed to incorporate the alloy of Altonen into CN’525. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination MPEP 2144.07. CN’525 teaches the concept but not the material, and Altonen teaches the material. One of ordinary skill would have been motivated to use a cooling technique that exists to reduce the temperature of the surfaces of the mold
With regard to Claim 5, CN’525 in view of Altonen teaches:
The reusable mold of claim 1, CN’525 further teaches wherein the mold member includes a first side and a second side (Fig. 2-3 shows mold members 3-2 and 3-7 having first and second side), opposite the first side, and wherein the mold cavity is defined in the second side and the at least one heat sink recess is defined in the first side (Fig. 2-3).
With regard to Claim 6, CN’525 in view of Altonen teaches:

With regard to Claim 8, CN’525 in view of Altonen teaches:
The reusable mold of claim 1, CN’525 further teaches wherein at least one interlock section is defined in the mold member and arranged to intersect the at least one heat sink recess, includes an the at least one interlock section that inhibits removal of the fusible alloy from the at least one heat sink recess when the fusible alloy is in-a the solid state or the semi-solid state (Fig. 1, #4 clamping device. Page 1 last 2 lines).
With regard to Claim 9, CN’525 in view of Altonen teaches:
The reusable mold of claim 8, CN’525 further teaches wherein the at least one interlock section is spaced apart from the surface of the mold member into which the at least one heat sink recess is defined and is spaced from the mold cavity a distance sufficient to avoid melting of the fusible alloy disposed within the at least one interlock portion when the molded part is cooled within the mold member (see Fig. 1-3)
With regard to Claim 10, CN’525 in view of Altonen teaches:
The reusable mold of claim 1, CN’525 wherein the fusible alloy received in the at least one heat sink recess is arranged to reinforce the mold member (Fig. 2-3).
With regard to Claim 11, CN’525 in view of Altonen teaches:
The reusable mold of claim 1, CN’525 further teaches wherein the at least one heat sink recess is a plurality of heat sink recesses distributed about a backside of the mold member that is opposite a front side of the mold member into which the mold cavity is defined (Fig. 2-3, #3-4).
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN’525 (CN104723525), and further in view of Altonen et al. (US20160059461), herein Altonen, as applied to claim 1 above, and further in view of Masters (US5094607).
With regard to Claim 2, CN’525 in view of Altonen teaches:
The reusable mold of claim 1 but is silent to wherein the reusable mold member is formed of a thermoset material. However, Masters which is a thermoset mold for molding [title] teaches that the plastic mold can be of a thermoset plastic resin [Masters claim 1, apparatus comprises a thermoset mold constructed of thermoset plastic material.]
	One of ordinary skill in the art would have found it obvious to substitute CN’525 mold material with Masters thermoset material. One would have been motivated to use a material with a high thermal conductivity for the benefit of transmitting heat from the molded product out of the mold which would result in a faster cooling rate of the molded product.
With regard to Claim 3, CN’525 in view of Altonen and further in view of Masters teaches: The reusable mold of claim 2, CN’525 further teaches wherein the heat sink material has a low melting point relative to the molded part and has high thermal conductivity relative to the mold member (page 2, 4th paragraph).
With regard to Claim 4, CN’525 in view of Altonen and further in view of Masters teaches: The reusable mold of claim 3 wherein the reusable mold member is formed by additive manufacturing. This limitation is considered a product-by-process limitation. See MPEP 2113. Thus, this claim limitation is met.

Alternatively, Claims 1-6, 8-11 can be rejected in the following way:
Claim 1, 5-6, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altonen’327 (US20130224327A1), and further in view of Altonen et al. (US20160059461), herein Altonen. 
	As for Claim 1, Altonen’327 teaches:
	A reusable mold [Fig.1, #28] for injection molding, comprising: a reusable mold member [Altonen’327 Claim 1, a first mold side]; a mold cavity defined in the mold member [claim 1, mold cavity]; and at least one heat sink recess defined in the mold member for accommodating a heat sink material therein for rapidly removing heat from the mold cavity when the mold member is used to injection mold a molded part [claim 1, a cooling system for removing heat. Also, [0017] cooling lines].
	Altonen’327 is silent to wherein the heat sink material is a fusible alloy that is received within the at least one heat sink recess, at least a portion of the fusible alloy arranged to undergo a phase change from solid state to liquid state during injection molding of the molded part to remove heat from the mold cavity. However, Altonen which is in the same field of endeavor teaches various cooling techniques exist to reduce the temperature of the surfaces of the mold, for example: Heat exchangers, such as finned radiators or heat sinks, where a cooling fluid flowing therein (preferably a liquid medium) is at a lower temperature than the surfaces of the mold requiring cooling, thermoelectric effect heat pumps, laser cooling, leveraging endothermic phase changes, such as evaporative cooling, and use of refrigeration products with a magneto-caloric effect (wherein some materials, such as alloys of gadolinium [0005].

	As for Claim 5, Altonen’327 teaches:
	The reusable mold [Fig. 1, #28] of claim 1 wherein the mold member includes a first side and a second side, opposite the first side, and wherein the mold cavity is defined in the second side and the at least one heat sink recess is defined in the first side [[0064] and see Fig. 6 which shows mold cavity that is formed by #372 and #374. These are equivalent to the mold member. #382 is the cooling line which is shown in the mold member.]
	As for Claim 6, Altonen’327 teaches,	The reusable mold of claim 5 wherein the mold cavity is spaced apart from and not in fluid communication with the at least one heat sink recess [see Fig. 6. The mold cavity is where #372 and #374 meet. The cooling line #382 is shown to be spaced apart and not in fluid communication from the mold cavity.]
	As to Claim 8, Altonen’327/Altonen teach the reusable mold of claim 1 and further teaches wherein the at least one heat sink recess includes an interlock section that inhibits removal of the fusible alloy from the at least one heat sink recess when in a solid or semi-solid state [Altonen’327 [0070] cooling lines have terminal ends]
Claim 9, Altonen’327/Altonen teach the reusable mold of claim 8 and further teach wherein the interlock section is spaced apart from the surface of the mold member into which the at least one heat sink recess is defined and is spaced from the mold cavity a distance sufficient to avoid melting of the fusible alloy disposed within the interlock portion when the molded part is cooled within the mold member [Altonen’327. Fig. 6 shows terminal end #384 as being spaced apart.]
	As to Claim 10, Altonen’327/Altonen teach the reusable mold of claim 1 wherein the fusible alloy received in the at least one heat sink recess is arranged to reinforce the mold member [Altonen’327 Fig. 6 shows cooling lines as part of the mold member].
	As to Claim 11, Altonen’327 teaches:
	The reusable mold of claim 1 wherein the at least one heat sink recess is a plurality of heat sink recesses distributed about a backside of the mold member that is opposite a front side of the mold member into which the mold cavity is defined [Fig. 6 shows #382 multiple times. The cavity is defined where #372 and #374 touch. This would be the front side. #382 is shown on the opposite side or the back side.]
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altonen’327 (US20130224327A1), and further in view of Altonen et al. (US20160059461), herein Altonen as applied to claim 1 above, and further in view of Masters (US5094607).
	As for Claim 2, Altonen’327/Altonen teaches the reusable mold of claim 1. But is silent to wherein the reusable mold member is formed of a thermoset material. However, Masters which is a thermoset mold for molding [title] teaches that the plastic 
	One of ordinary skill in the art would have found it obvious to substitute Altonen’327’s mold material as taught in [0044] with Masters thermoset material. One would have been motivated to use a material with a high thermal conductivity for the benefit of transmitting heat from the molded product out of the mold which would result in a faster cooling rate of the molded product.
	As to Claim 3, Altonen’327/Altonen/Masters teaches claim 2 as shown above. Altonen further teaches wherein the heat sink material has a low melting point relative to the molded part and has high thermal conductivity relative to the mold member [0005]
	As to Claim 4, Altonen’327/Altonen/Masters teaches:
	The reusable mold of claim 3 wherein the reusable mold member is formed by additive manufacturing. However, this limitation is considered a product-by-process limitation. See MPEP 2113. Thus, this claim limitation is met.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219. The examiner can normally be reached Mon - Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.T./Examiner, Art Unit 1742                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743